DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No new grounds of rejection are set forth below.  Thus, the following action is made final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claim Rejections - 35 USC § 103
Claims 27, 42-52 and 55-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veyland et al (US 2012/0283360) in view of Lonza, Product information Lonzacure DETDA 80, 2006.
The rejection is adequately set forth in paragraph 4 of the Office Action mailed on October 30, 2020 and is incorporated here by reference.
Claims 27, 44-45, 48-52 and 55-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veyland et al (US 2012/0283360) in view of Abgottspon et al (WIPO 2012/028323).
The rejection is adequately set forth in paragraph 5 of the Office Action mailed on October 30, 2020 and is incorporated here by reference.
Claims 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veyland et al (US 2012/0283360) in view of Abgottspon et al (WIPO 2012/028323) and Torbruegge et al (US 2014/0171564).
The rejection is adequately set forth in paragraph 6 of the Office Action mailed on October 30, 2020 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Veyland fails to teach the specific amine-comprising hardeners in accordance with the present invention.  
Examiner’s response:  This is taught by the secondary references, Lonza and Abgottspon.
Applicant’s argument:  The data in the present specification show that the present invention have unexpectedly improved properties such as Mooney plasticity while retaining stiffness.
Examiner’s response:  The examiner has considered the data presented in Table 1 of the specification.  While the inventive examples do show improvement in Mooney plasticity and stiffness compared to the comparative examples, the data is not commensurate in scope with that of the claimed invention.  For example, the epoxy resin is present in the amounts from 12-16 parts by weight whereas the claims indicated an amount between 1 and 30 parts by weight. Also, only one amount of the hardener is used whereas the claims recite an amount between 1 and 15 phr.  Also, only one type of diene elastomer is used whereas the claims indicate that a wide variety of rubbers and be used (claim 52).  Therefore, unexpected results over the entire scope of the claimed invention cannot be determined and applicant’s argument of unexpected results is not persuasive.  
Applicant’s argument:  Lonza and Abgottspon fail to teach the use of their curing agents in rubber compositions, much less in tire compositions.  
Examiner’s response: Both Lonza and Abgottspon teach that the amine curing agents are used for epoxies.  And Veyland teaches that the amine curing agents are used to cure the epoxide resins in the rubber compositions.  Therefore, the combination is appropriate.
Applicant’s argument:  Neither Longa nor Abgottspon discloses suitable amounts of the disclosed curing agents.
Examiner’s response:  The amount is taught by the primary reference, Veyland in paragraph ([0082]).
Applicant’s argument:  There would be no motivation to replace the amine-comprising hardeners of Veyland with the curing agents as taught by Lonza of Abgottspon.
Examiner’s response:  The amine curing agents of Lonza and Abgottspon are known curing agents for epoxy resins.  Therefore, it would have been nothing more than using a known curing agent in a known situation to produce predicable results.  
Applicant’s argument:  None of the cited references suggests that the resulting rubber compositions could provide enhanced processablity/stiffness compromise.  
Examiner’s response: The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764